Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-38, 42-45, 48, 50-52 and 60-64 allowed
             The following is an examiner’s statement of reasons for allowance: 
           Applicant’s arguments, see pages 9-10 of the response, filed 08/27/2021, with respect to the rejection(s) of claims 19-21, 22-28, 29-35, and 37-38 under 35 U.S.C. § 102(a)(2) as being anticipated by Smith et al. (US 9,824,893)/ the rejection(s) of claims 42-43, 48 and 52 under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 9,824,893)/ the rejection of claim 46  under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,824,893) in view of Arghavani et al. (US 2014/0308812) ( particularly the arguments that Smith does not teach or suggest a selective tin oxide etch adjusted for formation of a carbon-containing polymer and Arghavani does not teach depositing the layer 530 of PFCB/carbon-containing polymer on the substrate in the course of etching) have been fully considered and are persuasive.  The rejection(s) of claims 19-38, 42-52, as set forth in the office action dated 03/30/2021 have been withdrawn. 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.